35 So. 3d 1008 (2010)
David HEAD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3170.
District Court of Appeal of Florida, Fifth District.
May 28, 2010.
David Head, Bonifay, pro se.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
David Head appeals from the denial of his motion for postconviction relief, entered following an evidentiary hearing on Head's multiple facially sufficient claims of ineffective assistance of counsel. Testimony at the hearing bore out many of Head's claims, such that the trial court's generalized finding that counsel provided "competent representation at all times" is not supported by competent and substantial evidence. We find it unnecessary to detail counsel's deficiencies, and simply note that "[k]nowledge of the rules of evidence and basic procedure is required in order to provide effective assistance of counsel." Chapman v. State, 442 So. 2d 1024, 1026 (Fla. 5th DCA 1983). Given the nature of the evidence at trialwhich basically amounted to a credibility contest between Head and the victimwe also find that Head established prejudice. See Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
Accordingly, we reverse with directions that the trial court set aside Head's conviction and sentence, and grant a new trial.
REVERSED AND REMANDED WITH DIRECTIONS.
ORFINGER, LAWSON, and JACOBUS, JJ., concur.